DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant’s arguments as recited on page 6 are directed towards the limitation that the change the switch circuitry causes a change in a value output by the RFID module when activated. Page 7 further discusses the Lindsay reference and the open/shut state of the RFID circuit. In Lindsay, the RFID circuit transmits in a closed state which is interpreted for purposes of examination as an “activated” state. As written, the claim merely recites that a change in value output by the RFID occurs when the module is activated, not when that an activated module outputs a value based on the change in the switch circuitry. Therefore, the Lindsay reference still teaches the change in value output by the RFID module is caused when the module is activated, meaning that the module switches from an inactivated to an activated state and the a signal (value) is generated. The same reasoning applies to independent claim 8 which comprises similar limitations. Independent claim 13 however now comprises the limitation that the RFID module outputs a first value in the open condition and a second value in the closed condition which differs from the previous claims because the act of outputting the first signal would require the RFID module to .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindsay et al. US Patent Application Publication 2011/0254665 (hereinafter referred to as Lindsay).
Regarding claim 1, Lindsay discloses an impact indicator as shown in fig. 7A comprising a housing 712 enclosing a mass member 714A, the housing configured to enable movement of the mass member from a first position (shown in figure) to a second position within the housing in response to receipt by the housing of an acceleration event 730A, switch circuitry including spaced apart contacts 718 and 720 configured to be disposed spaced apart from the mass member and a passive RFID module (paragraph 0039) coupled to the switch circuitry (paragraph 0087), wherein responsive to movement of the mass member 714A from the first position to the second position, the mass member causes a change in the switch circuitry which causes a change in a value output by the RFID module.
Regarding claim 2, the mass member of Lindsay comprises a conductive element configured to engage the spaced apart contacts of the switch circuitry as claimed. 
claim 3, the mass member of Lindsay comprises a conductive element and movement of the mass member from the first position to the second position causes a change in a contact state between the conductive element and the spaced apart contacts of the switch circuitry as claimed.
Regarding claim 4, the surface of the mass member 714A functions as a switch element configured to be movably positioned to engage at least one of the spaced apart contacts of the switch circuitry by the mass member in response to movement of the mass member from the first to the second position as claimed.

Regarding claim 8, Lindsay discloses an impact indicator as shown in fig. 7A comprising a housing 712,  switch circuitry including spaced apart contacts 718 and 720 located in fixed position relative to the housing, a mass member 714A movable within the housing from first position (shown in figure) to a second position within the housing in response to receipt by the housing of an acceleration event 730A, the mass member including a conducive element configured to engage the contacts, and a passive RFID module (paragraph 0039) coupled to the switch circuitry (paragraph 0087), wherein responsive to movement of the mass member 714A from the first position to the second position, the mass member causes a change in the switch circuitry which causes a change in a value output by the RFID module.
Regarding claim 9, the conductive element of Lindsay can be in the first position when in contact with the contacts 718, 720.
claim 10, the RFID module of Lindsay is configured to output first and second values depending on the position of the mass member and conductive element as claimed.
Regarding claim 11, the conductive element of Lindsay extends transversely across the mass member in a direction orthogonal to the movement of the mass member in the housing as claimed.
Regarding claim 12, the RFID module of Lindsay detects an open circuit in the switch circuitry as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay and Frangi US Patent Application Publication 2014/0033964 (hereinafter referred to as Frangi).
Regarding claims 5-7, Lindsay disclsoes the claimed invention but does not explicitly disclose the non-linear switch element as claimed which maintains engagement with the contact when the mass member moves away. Frangi discloses a shock sensor in which a mass member 215 is spaced apart from switch element 203a and a contact 211 (fig. 7) which in the presence of an acceleration event, the mass .

Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as indicated above, the prior art cited fails to disclose the claimed impact indicator wherein the RFID module is configured to output a first value in the open circuit condition and a second value in the closed circuit condition. Doing so requires the circuit to be active when in both an open and closed position which is taught by the references in combination with the remaining limitaitons.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A SHABMAN/           Examiner, Art Unit 2861  

/PAUL M. WEST/           Primary Examiner, Art Unit 2861